Citation Nr: 0929187	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-17 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private medical facility on January 1, 
2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the Tomah, 
Wisconsin, Department of Veterans Affairs (VA) Medical Center 
(VAMC) that denied reimbursement for private medical 
treatment the Veteran obtained on January 1, 2006.

The Veteran testified before the undersigned at a travel 
board hearing held at the Milwaukee RO in June 2009.  The 
transcript of that hearing has been associated with the 
Veteran's file.


REMAND

Unfortunately, additional development is necessary before 
appellate review of the Veteran's claim may be completed.  
Although the Board sincerely regrets the additional delay, a 
remand in this matter is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Although the Veteran is not service-connected for any 
disabilities, and thus not eligible for reimbursement under 
38 U.S.C.A. § 1728, he may nevertheless be eligible to obtain 
reimbursement under 38 U.S.C.A. § 1725.  In order to be 
eligible under this section, he must show:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002 (2008).

Currently, the evidence available to the Board is inadequate 
to address each of these required showings - particularly 
showings (e) through (i).  Initially, there is no available 
evidence as to whether the Veteran "was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment."  On 
remand, the VAMC should obtain relevant records indicating 
whether the Veteran had received medical services from VA 
within the requisite period prior to his January 1, 2006 
private medical treatment.  If any claims file exists 
regarding the Veteran, that file should be obtained and 
associated with the file pertaining to the claim for 
reimbursement.    

Accordingly, the Veteran's claim is REMANDED for the 
following action:

1.  With any assistance necessary from the 
Veteran, the VAMC should obtain the 
Veteran's VA treatment records, or any 
other pertinent records, including the 
Veteran's claims file (if one exists), and 
determine whether the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. chapter 17 within the 24-
month period preceding the furnishing of 
medical services on January 1, 2006.  Any 
records obtained should be associated with 
the Veteran's reimbursement claim file.

2  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided on January 1, 
2006.  If the decision remains adverse to 
the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case, and the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

